DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

December 22, 2010

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Web-Based SPA Submission Process for Health Homes for Medicaid
Enrollees with Chronic Conditions

This Informational Bulletin is a follow-up to a letter to State Medicaid Directors released on
November 16, 2010 (available at http://www.cms.gov/smdl/downloads/SMD10024.pdf)
regarding Medicaid health homes. This bulletin provides guidance on the automated State Plan
Amendment (SPA) submission process for Health Homes for Enrollees with Chronic
Conditions. The health home is a new Medicaid State Plan service that will be implemented
using a web-based application. The application can be accessed at
http://trpharma.com/CMSDAT/Account.aspx/Login. CMS is pleased to release this guidance as
we begin transitioning SPA submissions to this new process.
We expect States to begin submitting health home SPAs using the web-based application
immediately. Additionally, States should submit Form 179, Transmittal and Notice of Approval
of State Plan Material via the regional SPA mailboxes that are currently in use. This process
will not change. The web-based application will automatically generate an email to the CMS
Regional Office (RO) SPA mailbox that will be manually linked with Form 179 by the RO.
During the review process, States will have the ability to log into the system at any time to
review their submissions. States will have the ability to correct and change data in the health
home SPA after CMS unlocks the application and the State resubmits to CMS using the webbased system.
In order to access the web-based tool for submitting your health home SPA information, please
contact Siani Kayani via email at siani.kayani@cms.hhs.gov or 410-786-6810 to receive your
personal user name and password to access the system. He will also provide personalized
instructions on how to complete and submit a web-based health home SPA. Programmatic or
policy questions may be directed to Melissa Harris, Disabled and Elderly Health Programs
Group at 410-786-3397.
We hope you will find this information helpful and we look forward to working with you as we
transition to this exciting new system.

